DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-6 are objected to because of the following informalities:  
On line 1 of claim 1 “a olefin” should be corrected as ----an olefin----.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the command signal from application controller to guide the controller to control a flow of the fuel oil feed and the tail gas feed after the set point for a flow rate of at least one regenerator input has been determined.
The term “the predicted change” on line 3 from the last line of claim 1 lacks an antecedent basis.
Regarding claim 2, it is unclear to which “the set point” on line 4 is referred. Is it the set point for a flow rate of at least one regenerator input recited in claim 1?

The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not disclose a system for conversion of an olefin feed, as called for in claims 1 and 8, of controlling a regenerator bed temperature for a catalytic olefin unit, the regenerator receiving at least an olefin feed, a fuel oil, and a tail gas with determining steps of specific disturbance variables associated with the regenerator, predicting a change in the regenerator bed temperature base on these disturbance variables and then determine a set point for a flow rate of at least one regenerator input which is fuel oil flow and a tail gas flow based on the predicted change in the regenerator bed temperature. The closest art of record - either Gross et al (4,093,537) or John Smith (3,629,097) - discloses a process of controlling the regenerator temperature. However, neither of them discloses disturbance variables as recited the claims to determine as well as using fuel oil and tail gas flow input to the regenerator to determine a set point based on the predicted change in the regenerator bed temperature.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772